   Case 1:06-cr-00081-DHB-BKE Document 261 Filed 10/27/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT                               I


                          FOR THE SOUTHERN DISTRICT OF GEORGIA ' /               •

                                    AUGUSTA DIVISION




                                                   X
UNITED STATES OF AMERICA

                                                   k
     V.
                                                   k


                                                   k
DONALD    M.   REYNOLDS




                                         ORDER




     In the present circumstance of the COVID-19 pandemic,                            inmates


of federal prison facilities are understandably concerned.                                Some


inmates are choosing to file motions with the Court for immediate

release    or        to    accelerate    their         placement    on    home   confinement.

Defendant Donald M. Reynolds has filed such a motion.                                He   also


seeks the appointment of counsel.                        The Court does not require a

response from the Government.

     The only provision by which a federal court can modify an

imposed sentence is 18 U.S.C. § 3582(c), which is commonly referred
               \\                                //
to as the           compassionate release              provision.        In consideration of


a motion for compassionate release, the Court is constrained to

follow the applicable policy statements issued by the United States

Sentencing          Commission.         See   18       U.S.C.   §   3582(c)(1) (A).       The


existing policy statement, U.S.S.G. § 1B1.13, provides that in

addition to the existence of extraordinary and compelling reasons,
    Case 1:06-cr-00081-DHB-BKE Document 261 Filed 10/27/20 Page 2 of 3



the defendant must not present a danger to the safety of any other

person or the community.            Application Note 1 lists three specific

examples       of   extraordinary        and        compelling      reasons    to    consider

reduction of a defendant's sentence under § 3582(c)(1)(A):                             (1) a


serious       medical   condition;^       (2)        advanced    age;    and    (3)   family

circumstances. Id. n.1(A)-(C).                 Defendant has not met the specific

criteria for any of these categories.                       The application note also

                                               \\

provides a catch-all category:                      As determined by the Director of

the Bureau of Prisons, there exists in the                          defendant's case an

extraordinary and compelling reason other than, or in combination

        //

with.        the aforementioned three categories.                   Id. n.l(D) (emphasis

added).        The Court   has not been made aware that the                    BOP   Director


has sanctioned Defendant's early release.                       In short. Defendant has


not     demonstrated       that     he    meets           the   specific       examples    of

extraordinary and compelling reasons, and the Director of the BOP

has not determined that circumstances outside of these examples

exist to afford him relief.




1
  The Sentencing Commission has clarified that a "serious physical
or medical condition" "substantially diminishes the ability of the
defendant to provide self-care within the environment of a
correctional facility and [is one] from which he or she is not
                               //
expected       to   recover.        U.S.S.G.          §   1B1.13,    n.l(A)(ii).       Here,
Defendant has not alleged any medical ailment that would qualify
him as having a serious medical condition, Moreover, Defendant's
generalized concerns about COVID-19 are insufficient to uniquely
position him to be so adversely affected by COVID-19 that his
release is warranted.

                                               2
    Case 1:06-cr-00081-DHB-BKE Document 261 Filed 10/27/20 Page 3 of 3



         Moreover,    the   Court     must   consider      whether       Defendant        is   a

danger     to   the    community,      see   U.S.S.G.          §    181.13(2),      and    the


sentencing      factors     of   18    U.S.C.      §    3553(a),      see    18    U.S.C.      §


3582(c)(1)(A).         In Defendant's case, these factors weigh heavily

against his release given the serious nature of his offense and

his   criminal       history.       Also,    the       Court    cannot      conclude       that

Defendant is not a danger to community.

         Upon the     foregoing.      Defendant        Donald      Reynold's      motion    for

compassionate release (doc. no. 260) is hereby DENIED.                            His motion


for the appointment of counsel is DENIED AS MOOT/r

         ORDER ENTERED at Augusta, Georgia, this                <2       day of October,

2020 .




                                                                                                   (



                                                 UNITED STATES/DISTRICT JUDGE




2
    A prisoner does not have a constitutional right to counsel in
a § 3582(c) proceeding. United States v. Webb, 565 F.3d 789, 794-
95 (11th cir. 2009) .

                                             3
